1
2
3
4
5
6
7
8
9
10                        UNITED STATES DISTRICT COURT
11                     SOUTHERN DISTRICT OF CALIFORNIA
12
13   IVAN GOODLOW, JR.,                          Case No.: 18cv00709-CAB-MDD
14                                  Plaintiff,
                                                 REPORT AND
15   v.                                          RECOMMENDATION OF UNITED
                                                 STATES MAGISTRATE JUDGE
16   CAMACHO, et al.,
                                                 RE: DEFENDANTS’ MOTION TO
17                              Defendants.      DISMISS
18                                               [ECF No. 37]
19
20        This Report and Recommendation is submitted to United States
21   District Judge Cathy A. Bencivengo pursuant to 28 U.S.C. § 636(b)(1) and
22   Local Civil Rule 72.1(c) of the United States District Court for the Southern
23   District of California.
24        For the reasons set forth herein, the Court RECOMMENDS
25   Defendants’ Partial Motion to Dismiss be GRANTED.
26                             I.    PROCEDURAL HISTORY
27        On April 9, 2018, Ivan Goodlow, Jr. (“Plaintiff”), a state prisoner
                                                 1
                                                                 18cv709-CAB-MDD
1    proceeding pro se and in forma pauperis, filed a civil rights complaint
2    pursuant to 42 U.S.C. § 1983. (ECF No. 1, 22). Plaintiff alleges that eleven
3    individuals working at R.J. Donovan Correctional Facility (“RJD”) violated
4    his civil rights by: (1) retaliating against him in violation of the First
5    Amendment; (2) imposing excessive force and depriving him of one meal in
6    violation of the Eighth Amendment; and (3) filing a false disciplinary report
7    in violation of the Eighth, Ninth, and Fourteenth Amendments. (ECF No. 1
8    at 5-13). As of the date of this Report and Recommendation only seven
9    Defendants have been served.1 (ECF Nos. 23-34).
10         On February 14, 2019, Defendants Keener, Camacho, Smith, Self,
11   Salas, Marin, and Sigala, the seven properly served Defendants, moved to
12   dismiss: (1) all claims against all Defendants in their official capacity because
13   they are not amenable to damages and claims for injunctive relief are moot;
14   (2) all claims against Defendant Keener; and (3) all claims against
15   Defendants Self and Smith. (ECF No. 37). On March 11, 2019, Plaintiff filed
16   his Opposition. (ECF No. 39).
17                               II.    BACKGROUND FACTS
18         These facts are taken from Plaintiff’s Complaint and are limited to the
19   claims relating to the movants. They are not to be construed as findings of
20   fact by the Court.
21         On January 26, 2018, Plaintiff told Defendant Camacho, “I’m tired of
22   you racist c/o’s.” (ECF No. 1 at 5). In response,2 Plaintiff alleges Defendant
23
24   1 Because Plaintiff failed to serve Defendants Goyal, Hernandez, Gonzalez, and Kelly
25   pursuant to FED. R. CIV. P. 4(m), and has not requested the assistance of the Court to
     effect service, the Court RECOMMENDS the District Judge issue an Order to Show
26   Cause re: dismissal for failure to prosecute as to the remaining Defendants.
     2 It appears from Plaintiff’s Complaint and Opposition that he alleges Defendants’ use of
27   excessive force against him was in retaliation for his statement. (ECF No. 1 at 10; ECF
                                                 2
                                                                         18cv709-CAB-MDD
1    Camacho slammed him into the ground, placed severe pressure on his face
2    and whole body, and punched him in the face. (Id.). Defendant Camacho
3    then called other officers to assist him. (Id.). Plaintiff alleges Defendant
4    Sigala arrived and punched Plaintiff in the mouth, choked him, and put a
5    spit mask over his face while saying, “fucking noose now.” (Id.). Plaintiff
6    alleges that five officers, including Defendants Camacho, Sigala, Marin, and
7    Salas, kicked and punched Plaintiff in the ribs. (Id.). Defendants Marin and
8    Sigala then walked Plaintiff out of the building in shackles and handcuffs.
9    (Id. at 5-6).
10         Plaintiff was then placed in the “cage” for about three hours. (Id. at 6).
11   Defendant Keener arrived and read an allegedly “falsified report” explaining
12   why Plaintiff was placed in administrative segregation. (Id. at 7). Defendant
13   Keener “vanish[ed] quickly” after telling Officer Hernandez (a named but
14   unserved Defendant in this case) to give Plaintiff his dinner tray. (Id.).
15   Plaintiff contends that Officer Hernandez did not give him his meal. (Id.).
16         Plaintiff filed an excessive force complaint which was logged on January
17   31, 2018. (Id.). On January 29 and 30, 2018, Plaintiff discussed his
18   complaint with Officers Wilburn and Rodriguez in a recorded meeting. (Id.).
19   During the meeting, Registered Nurse Givan completed a medical report and
20   noted Plaintiff had sore ribs and an abrasion on his lip. (Id.). One week
21   later, Defendant Smith spoke with Plaintiff about the complaint. (Id. at 8).
22   Plaintiff claims that Defendant Smith “looked like she would try to cover
23
24
25   No. 39 at 4). The Court notes that Plaintiff’s Complaint also mentions he previously filed
     a complaint against Defendant Camacho in October 2017. (ECF No. 1 at 8). It is unclear
26   whether Plaintiff alleges the trigger for the alleged retaliation was his statement or his
     previous complaint. Although not relevant to the disposition of this Motion, the Court
27   notes the two theories in the interest of a complete recitation of the allegations.
                                                  3
                                                                         18cv709-CAB-MDD
1    things up,” and that he felt “bad, sneaky energy.” (Id.). Plaintiff informed
2    Defendant Smith he had already spoken to Officers Rodriguez and Wilburn
3    about his complaint. (Id.). Defendant Smith was the last person Plaintiff saw
4    in possession of his complaint. (Id. at 12). In late February 2018, Plaintiff
5    was transferred to Lancaster State Prison. (Id. at 9).
6                             III. LEGAL STANDARD
7         “A Rule 12(b)(6) motion tests the legal sufficiency of a claim.” Navarro
8    v. Block, 250 F.3d 729, 732 (9th Cir. 2001). “Under Federal Rule of Civil
9    Procedure 8(a)(2), a pleading must contain a short and plain statement of the
10   claim showing that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556
11   U.S. 662, 677-78 (2009) (internal quotations omitted). The pleader must
12   provide the Court with “more than an un-adorned, the-defendant-unlawfully-
13   harmed-me accusation.” Id. at 678 (citing Bell Atl. Corp. v. Twombly, 550
14   U.S. 544, 555 (2007)). “Threadbare recitals of the elements of a cause of
15   action, supported by mere conclusory statements will not suffice.” Id.
16   “Although for the purposes of a motion to dismiss [a court] must take all of
17   the factual allegations in the complaint as true, [a court is] not bound to
18   accept as true a legal conclusion couched as a factual allegation.” Id.
19   (internal quotations omitted).
20        To state a claim under § 1983, a plaintiff must allege facts sufficient to
21   show that (1) a person acting under color of state law committed the conduct
22   at issue, and (2) the conduct deprived the plaintiff of some “rights, privileges,
23   or immunities” protected by the Constitution of the laws of the United States.
24   42 U.S.C. § 1983.
25        A pro se pleading is construed liberally on a defendant’s motion to
26   dismiss for failure to state a claim. Thompson v. Davis, 295 F.3d 890, 895
27   (9th Cir. 2002) (citing Ortez v. Washington Cnty., 88 F.3d 804, 807 (9th Cir.
                                             4
                                                                  18cv709-CAB-MDD
1    1996)). The pro se pleader must still set out facts in his complaint that bring
2    his claims “across the line from conceivable to plausible.” Twombly, 550 U.S.
3    at 570. A court “may not supply essential elements of the claim that were not
4    initially pled.” Ivey v. Bd. Of Regents, 673 F.2d 266, 268 (9th Cir. 1982).
5           A pro se litigant is entitled to notice of the deficiencies in the complaint
6    and an opportunity to amend, unless the complaint’s deficiencies cannot be
7    cured by amendment. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir.
8    1987).
9                                    IV.   DISCUSSION
10           First, the Court will address all claims against Defendants in their
11   official capacity. Next, the Court will address all claims against Defendants
12   Keener, Smith, and Self in their individual capacities.
13   A.      Official Capacity Claims
14           Plaintiff seeks both monetary damages and injunctive relief from all
15   Defendants. (ECF No. 1 at 15). He sues each Defendant in their individual
16   and official capacities. (Id. at 2-4).
17         1. Damages
18           Defendants contend that Plaintiff’s claims for monetary damages
19   against Defendants in their official capacities are barred by the Eleventh
20   Amendment. (ECF No. 37 at 8). In his opposition, Plaintiff states his suit
21   against Defendants in their official capacity is for injunctive relief only. (ECF
22   No. 39 at 2). To the extent Plaintiff seeks to bring claims for damages
23   against Defendants in their official capacities, he may not do so. The
24   Eleventh Amendment bars §1983 suits for money damages against state
25   officers in their official capacities. Arizonans for Official English v. Arizona,
26   520 U.S. 43, 69 n. 24 (1997).
27   ///
                                               5
                                                                     18cv709-CAB-MDD
1       2. Injunctive Relief
2          Plaintiff requests an injunction requiring: (1) all “correctional officers at
3    any prison to stop putting physical harm upon [him], because of [his] freedom
4    of speech and youthful appearance, an [sic] intelligence, and race;” (2) “for
5    prison officials to treat all races equally including [Plaintiff];” and (3) “for
6    prison officials to be held accountable for their actions.” (Id. at 15).
7    Defendants argue that Plaintiff’s request for injunctive relief is moot because
8    Plaintiff is no longer housed at RJD and did not present any evidence
9    indicating an expectation of being transferred back to RJD. (ECF No. 37 at
10   8-9). In his opposition, Plaintiff argues his claim is not moot because he could
11   be transferred back to RJD. (ECF No. 39 at 2).
12         Plaintiffs may seek injunctive relief against prison officials in their
13   official capacity. However, a litigant generally may not seek relief on behalf
14   of other inmates. Russel v. United States, 308 F.2d 78, 79 (9th Cir. 1962).
15   Additionally, “[a] district court lacks authority to issue an injunction directed
16   at an entity that is not a party before it. FED.R.CIV.P. 65(d)(2)(C); Zenith
17   Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969). Claims for
18   injunctive relief generally become moot when the inmate is transferred to
19   another prison and there is no reasonable expectation that he will be
20   returned. Andrews v. Cervantes, 493 F.3d 1047, 1053 n. 5 (9th Cir. 2007).
21         To the extent Plaintiff seeks relief on behalf of other inmates or to bind
22   correctional officers not appearing in this case, his request must be denied.
23   See Russel, 308 F.2d at 79; Zenith Radio Corp., 395 U.S. at 112. To the
24   extent Plaintiff’s requested injunctive relief is directed at Defendants, his
25   request is moot. Plaintiff’s Complaint indicates he is currently incarcerated
26   at Lancaster State Prison in Los Angeles, CA. (ECF No. 1 at 1). Plaintiff
27   offers no evidence that any of the Defendants work at Lancaster State Prison.
                                              6
                                                                    18cv709-CAB-MDD
1    Although it is theoretically possible that Plaintiff may be transferred back to
2    RJD, there is no evidence to suggest a transfer is reasonably expected such
3    that injunctive relief is warranted at this time.
4         3. Conclusion
5           Accordingly, the Court RECOMMENDS that Defendants’ Motion to
6    Dismiss all claims against Defendants in their official capacity be
7    GRANTED with prejudice.
8    B.     Claims Against Defendant Keener
9           Plaintiff alleges Defendant Keener violated his Eighth and Fourteenth
10   Amendment rights by filing a false report against him and denying him one
11   meal.3 (ECF No. 1 at 3, 5-9). Defendants contend that Plaintiff’s claims are
12   not cognizable under the Eighth or Fourteenth Amendments. (ECF No. 37 at
13   5-7). In his opposition, Plaintiff argues that the cumulative effect of denying
14   him one meal and the false report violates the Eighth Amendment. (ECF No.
15   39 at 3, 8-9).
16        1. Eighth Amendment
17          Prison conditions do not violate the Eighth Amendment unless they
18   amount to “unquestioned and serious deprivations of basic human needs” or
19   denial of the “minimal civilized measure of life’s necessities.” Rhodes v.
20   Chapman, 452 U.S. 337, 347 (1981); Wilson v. Seiter, 501 U.S. 294, 298-300
21   (1991). “After incarceration, only the unnecessary and wanton infliction of
22   pain ... constitutes cruel and unusual punishment.” Whitley v. Albers, 475
23   U.S. 312, 319 (1986) (internal citations and quotations omitted).
24
25
26   3Plaintiff does not make a Fourteenth Amendment argument in the body of his
     Complaint. However, he does allege that Defendant Keener violated the Fourteenth
27   Amendment when listing the Parties. (ECF No. 1 at 3).
                                               7
                                                                     18cv709-CAB-MDD
1          A prison official violates the Eighth Amendment when two conditions
2    are met: (1) the deprivation alleged must be sufficiently serious; and (2) the
3    prison official must have a sufficiently culpable state of mind. Farmer v.
4    Brennan, 511 U.S. 825, 834 (1994). The first condition requires the prisoner
5    to allege facts sufficient to show that the prison official’s acts or omissions
6    deprived him of the “minimal civilized measure of life’s necessities.” Rhodes,
7    452 U.S. at 347. The second condition requires a showing that the
8    defendants acted with “deliberate indifference” to an excessive risk to inmate
9    health and safety. Wilson, 501 U.S. at 302; Farmer, 511 U.S. at 837.
10            a. False Report
11         Absent a showing of retaliation for the exercise of constitutionally
12   protected rights, a prisoner does not have a constitutional right to be free
13   from wrongfully issued disciplinary reports. Buckley v. Gomez, 36 F.Supp.2d
14   1216, 1222 (9th Cir. 1997); Smith v. Albee, No. 15-cv-1598, 2016 WL 6094471,
15   *4 (E.D. Cal. Oct. 18, 2016) (the “falsification of disciplinary reports does not
16   state a stand-alone constitutional claim,” because “[t]here is no
17   constitutionally guaranteed immunity from being falsely or wrongly accused
18   of conduct which may result in the deprivation of a protected liberty
19   interest”).
20         Plaintiff fails to state a claim under the Eighth Amendment. Plaintiff
21   alleges no facts that permit the Court to infer Defendant Keener acted with
22   deliberate indifference to Plaintiff's health or safety by filing the report or
23   that the filing of the report itself caused a denial of “the minimal civilized
24   measure of life's necessities.” Rhodes, 452 U.S. at 347; see Williams v. Foote,
25   No. 08-cv-2838, 2011 WL 6968033, *16 (C.D. Cal. Oct. 5, 2011). Additionally,
26   Plaintiff does not allege Defendant Keener filed the report in retaliation for
27   his exercise of a constitutionally protected right. Rather, he alleges she filed
                                              8
                                                                   18cv709-CAB-MDD
1    the report to cover up the excessive force of her fellow officers. (ECF No. 1 at
2    3). Filing of the report itself, although wrongful, does not rise to the level of
3    an Eighth Amendment violation.
4            b. Denial of One Meal
5         Plaintiff alleges Defendant Keener also violated his Eight Amendment
6    right when he was deprived of one meal. (ECF No. 1 at 7). Defendants
7    contend that missing one meal does not give rise to an Eighth Amendment
8    claim, and, even if it did, Defendant Keener is not liable because she ordered
9    Officer Hernandez to provide Plaintiff his meal. (ECF No. 37 at 6-7).
10        As discussed above, a deprivation is sufficiently serious for Eighth
11   Amendment purposes when the prison official’s act or omission results “in the
12   denial of ‘the minimal civilized measure of life’s necessities.’” Rhodes, 452
13   U.S. at 347. Adequate food is a basic human need protected by the Eighth
14   Amendment. Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir.1982). However,
15   prison food need only be “adequate to maintain health.” LeMaire v. Maass,
16   12 F.3d 1444, 1456 (9th Cir.1993).
17        The Ninth Circuit has found that the “repeated and unjustified failure”
18   to provide inmates adequate sustenance “amounts to a serious deprivation”
19   in violation of the Eighth Amendment. See, e.g., Foster v. Runnels, 554 F.3d
20   807, 813 n. 2 (9th Cir. 2009) (denying sixteen meals over twenty three days
21   violates the Eighth Amendment); but see Wilson v. Pima County Jail, 256
22   Fed.Appx. 949, 950 (9th Cir. 2007) (inmate did not suffer a serious
23   deprivation when officer took away his lunch). Plaintiff claims he was denied
24   one meal. This was not a “repeated and unjustified failure” to provide
25   Plaintiff with adequate sustenance. Plaintiff did not suffer a serious
26   deprivation of adequate food sufficient to form the basis of an Eighth
27   Amendment violation.
                                             9
                                                                   18cv709-CAB-MDD
1          Defendants further argue that even if the denial of one meal did
2    constitute an Eighth Amendment violation, Defendant Keener could not be
3    individually liable. In light of the finding that missing one meal is not a
4    serious deprivation of adequate sustenance, the Court need not reach the
5    issue of whether Defendant Keener would be liable. But even if the Court did
6    reach the issue, Plaintiff’s conclusory allegation that Defendant Keener
7    should have made sure he received his meal is not sufficient to support an
8    individualized constitutional claim against Defendant Keener.
9          Finally, Plaintiff argues that these two alleged violations collectively
10   violate the Eighth Amendment. (ECF No. 39 at 8). Courts may consider
11   conditions in combination “when they have a mutually enforcing effect that
12   produces the deprivation of a single identifiable human need.” Wilson, 501
13   U.S. at 304-05. “A number of conditions, each of which satisfy Eighth
14   Amendment requirements, cannot in combination amount to an Eighth
15   Amendment violation.” Hoptowit, 682 F.2d at 1246-47 (quoting Wright v.
16   Rushen, 642 F.2d 1129, 1132 (9th Cir. 1981)). The two conditions Plaintiff
17   asserts satisfy Eighth Amendment requirements and do not have a mutually
18   enforcing effect producing deprivation of a single human need. Therefore,
19   they cannot in combination amount to an Eighth Amendment violation.
20         Accordingly, the Court RECOMMENDS that Defendant’s Motion to
21   Dismiss the Eighth Amendment claims against Defendant Keener be
22   GRANTED without leave to amend.4
23
24   4 Filing a false report can state a claim under the First or Fourteenth Amendments if the
25   report was prepared in retaliation for the exercise of a constitutional right or the prisoner
     was not provided procedural due process. Because this claim is more properly brought
26   under the First or Fourteenth Amendments, the Court declines to RECOMMEND leave
     to amend the Eighth Amendment claim. The Court notes that Plaintiff’s First
27   Amendment retaliation claims remain pending and the Court does RECOMMEND
                                                  10
                                                                           18cv709-CAB-MDD
1       2. Fourteenth Amendment
2          Plaintiff did not discuss his Fourteenth Amendment claim. Construing
3    Plaintiff’s allegations in a light most favorable to Plaintiff, the Court
4    presumes that plaintiff’s Fourteenth Amendment claim relates to Defendant
5    Keener’s filing of an allegedly false report which led to Plaintiff’s placement
6    in administrative segregation. (See generally ECF No. 1). Defendants allege
7    that plaintiff has not adequately pleaded a constitutionally protected interest
8    because prisoners have no protected liberty interest in being free from
9    placement in administrative segregation. (ECF No. 37 at 6).
10            a. Applicable Law
11         The procedural guarantees of due process apply only when a
12   constitutionally protected liberty or property interest is at stake. See Wolff v.
13   McDonnell, 418 U.S. 539, 557–58 (1974). In order to invoke the protection of
14   the Due Process Clause, Plaintiff must first establish the existence of a
15   liberty interest. Sandin v. Conner, 515 U.S. 472, 484 (1995). Due process
16   protections are implicated if Plaintiff alleges facts to show that Defendants:
17   (1) restrained his freedom in a manner not expected from his sentence; and
18   (2) “impose[d] atypical and significant hardship on [him] in relation to the
19   ordinary incidents of prison life.” Id.
20         The Due Process Clause itself does not contain any language that
21   grants a broad right to be free from false accusations. See, e.g., Freeman v.
22   Rideout, 808 F.2d 949, 951 (2nd Cir. 1986) (filing of false disciplinary report
23   against inmate not actionable where procedural due process protections
24   provided). An inmate has no constitutionally protected right to be free from
25
26
     Plaintiff be allowed to amend his Fourteenth Amendment claim as to Defendant Keener,
27   as discussed below.
                                               11
                                                                     18cv709-CAB-MDD
1    the punishment of administrative segregation. See Sandin, 515 U.S. at 480;
2    May v. Baldwin, 109 F.3d 557, 565 (9th Cir. 1997). Thus, filing a false
3    disciplinary charge against an inmate is not actionable under Section 1983
4    where procedural due process protections are provided. See Sandin, 515 U.S.
5    at 484.
6              b. Analysis
7          The Constitution does not protect prisoners from the isolated act of
8    having false reports filed against them. See Freeman, 808 F.2d at 951. It
9    does not protect prisoners from being placed in administrative segregation.
10   Sandin, 515 U.S. at 480; May, 109 F.3d at 565. Plaintiff does not allege he
11   was denied due process protections. Nor does he offer details of his alleged
12   punishment that allow the Court to determine if it “impose[d] atypical and
13   significant hardship on [him] in relation to the ordinary incidents of prison
14   life.” See Sandin, 515 U.S. at 484. Plaintiff’s allegation that Defendant
15   Keener fabricated her report, without more, is insufficient to state a claim
16   under Section 1983 for a violation of Due Process.
17         Accordingly, this Court RECOMMENDS that Defendant’s Motion to
18   Dismiss the Fourteenth Amendment claims against Defendant Keener be
19   GRANTED with leave to amend.
20   C.    Claims Against Defendants Smith and Self
21         Plaintiff alleges Defendant Smith violated the Ninth and Fourteenth
22   Amendments by following up on and thereby delaying Plaintiff’s 602
23   complaint. (ECF No. 1 at 12-13). Similarly, Defendant Self allegedly violated
24   the Ninth and Fourteenth Amendments by failing to ensure his appeal was
25   handled properly. (Id.). Defendants contend Plaintiff’s claims fail as a
26   matter of law. (ECF No. 37 at 7-8).
27   ///
                                           12
                                                                18cv709-CAB-MDD
1      1. Ninth Amendment
2         To the extent Plaintiff brings claims under the Ninth Amendment, he
3    may not do so. The Ninth Amendment is “not a source of rights as such; it is
4    simply a rule about how to read the constitution. San Diego County Gun
5    Rights Comm. v. Reno, 98 F.2d 1121, 1125 (9th Cir. 1996). “The Ninth
6    Amendment has never been recognized as independently securing any
7    constitutional right, for purposes of pursuing a civil rights claim.”
8    Strandberg v. Helena, 791 F.2d 744, 748 (9th Cir. 1986). Therefore, a section
9    1983 claim cannot be predicated on a violation of a Ninth Amendment right.
10   Preskar v. United States, 248 F.R.D. 576, 586 (E.D. Cal. 2008).
11        Accordingly, the Court RECOMMENDS that Defendants’ Motion to
12   Dismiss the Ninth Amendment claims as to Defendants Smith and Self be
13   GRANTED without leave to amend.
14     2. Fourteenth Amendment
15         “[The] range of interests protected by procedural due process is not
16   infinite.... Due Process is required only when a decision of the State
17   implicates an interest within the protection of the Fourteenth Amendment.”
18   Ingraham v. Wright, 430 U.S. 651, 672 (1977) (citing Bd. of Regents v. Roth,
19   408 U.S. 564, 570 (1972)). It is well established that a prison official's alleged
20   improper processing of an inmate's grievance, without more, fails to serve as
21   a basis for section 1983 liability. See Ramirez v. Galaza, 334 F.3d 850, 860
22   (9th Cir.2003) (state prisoners do not have a recognized liberty interest in
23   prison grievance procedures); Mann v. Adams, 855 F.2d 639, 640 (9th Cir.
24   1988) (a prisoner has “no legitimate claim of entitlement to a grievance
25   procedure” thus no protected liberty interest exits).
26        Plaintiff's claim fails as a matter of law because he does not have a
27   protected liberty interest in the prison grievance process. Id. Accordingly,
                                            13
                                                                  18cv709-CAB-MDD
1    the Court RECOMMENDS Defendants' Motion to Dismiss the Fourteenth
2    Amendment claims as to Defendants Smith and Self be GRANTED without
3    leave to amend.
4                                   V.    CONCLUSION
5         For the reasons set forth herein, it is RECOMMENDED that the
6    District Judge issue an order:
7         1)     Approving and Adopting this Report and Recommendation;
8         2)     GRANTING Defendants’ Motion to Dismiss as to Plaintiff’s
9                Official Capacity claims against all Defendants without leave to
10               amend;
11        3)     GRANTING Defendants’ Motion to Dismiss as to all claims
12               against Defendants Smith and Self without leave to amend;
13        4)     GRANTING Defendants’ Motion to Dismiss the Eighth
14               Amendment claim as to Defendant Keener without leave to
15               amend;
16        5)     GRANTING Defendants’ Motion to Dismiss the Fourteenth
17               Amendment claim as to Defendant Keener with leave to amend,
18               and
19        6)     Issue an Order to Show Cause regarding dismissal of unserved
20               Defendants for failure to prosecute.
21
          If the Court’s recommendations are adopted, the following claims
22
     remain PENDING:
23
          1) Plaintiff’s Eighth Amendment claim against Defendants Camacho,
24
               Sigala, Salas, and Marin, in their individual capacities.
25
          2) Plaintiff’s First Amendment Retaliation claim against Defendants
26
               Camacho, Sigala, Salas, and Marin, in their individual capacities.
27
                                             14
                                                                  18cv709-CAB-MDD
1         This Report and Recommendation will be submitted to the United
2    States District Judge assigned to this case, pursuant to the provisions of 28
3    U.S.C. § 636(b)(1). Any party may file written objections with the court and
4    serve a copy on all parties by May 10, 2019. The document shall be
5    captioned “Objections to Report and Recommendation.” Any reply to the
6    objections shall be served and filed by May 17, 2019.
7         The parties are advised that failure to file objections within the
8    specified time may waive the right to raise those objections on appeal of the
9    Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10
11        IT IS SO ORDERED.
12
13   Dated: April 22, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                           15
                                                                18cv709-CAB-MDD
